
	

114 HR 5233 : Clarifying Congressional Intent in Providing for DC Home Rule Act of 2016
U.S. House of Representatives
2016-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 5233
		IN THE SENATE OF THE UNITED STATES
		May 26, 2016Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To repeal the Local Budget Autonomy Amendment Act of 2012, to amend the District of Columbia Home
			 Rule Act to clarify the respective roles of the District government and
			 Congress in the local budget process of the District government, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Clarifying Congressional Intent in Providing for DC Home Rule Act of 2016. 2.Repeal of Local Budget Autonomy Amendment Act of 2012Effective with respect to fiscal year 2013 and each succeeding fiscal year, the Local Budget Autonomy Amendment Act of 2012 (D.C. Law 19–321) is hereby repealed, and any provision of law amended or repealed by such Act shall be restored or revived as if such Act had not been enacted into law.
		3.Clarification of roles of District government and Congress in local budget process
 (a)Clarification of application of Federal appropriations process to General FundSection 450 of the District of Columbia Home Rule Act (sec. 1–204.50, D.C. Official Code) is amended—
 (1)in the first sentence, by striking The General Fund and inserting (a) In general.—The General Fund; and (2)by adding at the end the following new subsection:
					
 (b)Application of Federal appropriations processNothing in this Act shall be construed as creating a continuing appropriation of the General Fund described in subsection (a). All funds provided for the District of Columbia shall be appropriated on an annual fiscal year basis through the Federal appropriations process. For each fiscal year, the District shall be subject to all applicable requirements of subchapter III of chapter 13 and subchapter II of chapter 15 of title 31, United States Code (commonly known as the Anti-Deficiency Act), the Budget and Accounting Act of 1921, and all other requirements and restrictions applicable to appropriations for such fiscal year..
				(b)Clarification of limitation on authority of District of Columbia To change existing budget process
 lawsSection 603(a) of such Act (sec. 1–206.03(a), D.C. Official Code) is amended— (1)by striking existing; and
 (2)by striking the period at the end and inserting the following: , or as authorizing the District of Columbia to make any such change.. (c)Effective dateThe amendments made by this section shall take effect as if included in the enactment of the District of Columbia Home Rule Act.
			
	Passed the House of Representatives May 25, 2016.Karen L. Haas,Clerk.
